Title: From George Washington to Lachlan McIntosh, 15 December 1783
From: Washington, George
To: McIntosh, Lachlan


                        
                            Dr Sir
                            Philadelphia 15th Decr 1783
                        
                        I have within a few days past received your two favors of the 15 October and 1st Novr the latter inclosing
                            your application to Congress.
                        Inclosed is my Letter to the Minister of france on the subject of Captain Du Coins—I have yet no answer, if
                            it comes before I close this, I will send it you.
                        Tomorrow I set off for Annapolis on my way home and will deliver your application with the other inclosure to
                            Congress—but I must observe, that the Resolve of your assembly of 1 feby last, on which Congress must found their
                            Resolution for Rescinding their former Resolve Respecting you, may, for want of its being authenticated properly, be
                            deemed insufficient for Congress to act on. I will however give your application all the support in
                            my power and have no doubt Congress will be happy in doing you Justice. With great Regard—I am Dear Sir Your very humble
                            & Obedt Servant
                        
                            Go: Washington
                        
                    